Title: To James Madison from William Kirkpatrick, 26 March 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


26 March 1804, Málaga. Encloses a duplicate of his 14 Feb. letter with its enclosure. “Our Communication with the inland Country, was at last finally opened on the 18 Inst in virtue of orders from Madrid, on the 29 ulto Permission had been granted for the sailing of Swedish Vessels for the North of Europe, which was extended by our Board of Health to those of other Nations, and Country Vessels bound to the Spanish Colonies.” But the ban on intercourse with the ports of Spain “by Sea & Land” continued until the above-mentioned orders were issued, “after more than a double Quarantine had been performed from the time the Sickness had entirely subsided; Since the beginning of the Year, this Place was never Known to enjoy a greater degree of Health, not One of the many Emigrants on their return to town, having been attacked by the late Epedemy.” Encloses a copy of a letter “this day received” from Preble with news of the burning of the Philadelphia, “and as a Vessel is on the departure for Salem, I hasten to Communicate the Information for your Satisfaction, in hopes it may reach before the advices dispatched by the Commodore.”

“Capt Hull of the Brig Argus, has gone on to Syracuse from Gibraltar to convoy a victualing Ship. It seems to be generally believed that this Country will preserve a Neutrality during the War, in consequence of some Pecuniary Sacrifises, which it is supposed have been made to the belligerent Powers.”
 

   
   RC and enclosure (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp.; filed after December 1802. For enclosure, see n. 1.



   
   The enclosure is a copy of Preble to Kirkpatrick, 24 Feb. 1804 (2 pp.), which is almost identical to the letter enclosed in Gavino to JM, 22 Mar. 1804, except for a postscript describing the conditions of confinement of the Americans at Tripoli and stating that Preble had sent them clothing, money, and supplies.


